Citation Nr: 0716801	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-25 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for boils, to include 
as secondary to herbicide exposure.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for residuals of 
malaria.  

4.  Entitlement to service connection for hepatitis C.  

5.  Entitlement to service connection for a liver disability.  

6.  Entitlement to service connection for hearing loss.  

7.  Entitlement to nonservice-connected pension benefits.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
January 1971.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In September 2006, the veteran testified during a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  


REMAND

The Board notes that it would appear that the veteran has 
only received treatment from the VA Medical Center (VAMC) in 
Topeka, Kansas.  The claims file reflects various Topeka VAMC 
treatment reports in the 1970s and 1980s as well as treatment 
records from 2001 to 2005.  Otherwise, there are no records 
associated with the veteran's treatment at the Topeka VAMC 
during the 1990s or in the year 2000.  In this case, in June 
2004, the veteran submitted to the RO a "Sample Veterans 
Benefits Questionnaire."  In that Questionnaire the veteran 
reported that he had been treated ten years previously at the 
Topeka VAMC for alcoholism, boils, and gout.  During the 
veteran's September 2006 hearing, he identified having been 
diagnosed with hepatitis C sometime in the year 2000.  

The Board notes that the claims file does not reflect 
treatment or diagnosis for hepatitis C, a liver disorder 
(other than elevated liver enzymes), boils, or residuals of 
malaria.  In light of the fact that it would appear that 
there are additional Topeka VAMC medical records not 
associated with the claims file, attempts should be made to 
acquire any and all available medical records from that 
facility from 1990 to November 2001.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).   

Additionally, the veteran has identified that he is currently 
in receipt of supplemental security income (SSI) from the 
Social Security Administration (SSA).  Treatment records note 
that the veteran was reportedly awarded SSA benefits in 
August 2002.  As records associated with the veteran's SSA 
award could be relevant to his claims on appeal, any 
available medical records associated with the veteran's SSA 
benefits award should be obtained and associated with the 
claims file.  The Board notes that once VA is put on notice 
that the veteran is in receipt of SSA benefits, VA has a duty 
to obtain the records associated with that decision.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

The Board also notes that additional development, in 
particular, with respect to the veteran's claims for service 
connection for PTSD, for hearing loss, and for nonservice-
connection pension benefits, is also necessary.  

With respect to the veteran's claim of service connection for 
PTSD, a review of the claims file reveals November 2001 and 
December 2001 treatment notes in which the veteran was 
diagnosed with PTSD due to a post-service kidnapping incident 
20 years previously.  In addition, a report of hospital 
summary, dated June to July 2004, includes the veteran's 
report of physical and sexual abuse prior to service, and 
being kidnapped and held at gunpoint by drug dealers after 
service.  At the same time, the veteran reported that during 
his naval service in Vietnam he witnessed the enemy 
brandishing trophies--the ears of dead United States 
servicemen, and that his life was threatened by another 
sailor who was onboard a ship with him.  

During his September 2006 hearing, the veteran testified that 
his PTSD was due to, in particular, his witnessing a sailor 
jump overboard while the veteran was standing watch onboard 
the ship USS Hunterdon County (LST-838).  (During his 
hearing, the veteran also claimed as a stressor that he fell 
asleep in the Captain's cabin onboard the USS Hunterdon 
County during an alcohol-induced blackout.  This incident is 
documented in the veteran's service medical records.).  The 
veteran reported that he did not know the name of the sailor 
but that the sailor's body was never found and it was 
presumed that he had drowned.  The veteran indicated that the 
incident occurred during the summer months of 1970.  The 
Board notes that the "summer months" is a somewhat vague 
term that encompasses a significant period of time.  The 
guidelines for conducting searches of a ship's deck logs 
through the U.S. Army and Joint Services Records Research 
Center (JSRRC) or the Naval Historical Center/National 
Archives require more specificity as to the date of the 
actual incident.  

Therefore, in light of the remand above to obtain additional 
records, the veteran should be given another opportunity to 
provide the date (covering no more than a 60-day period) in 
which he witnessed a sailor jump overboard from the USS 
Hunterdon County.  Whether or not the veteran submits the 
requested information, appropriate development should be 
undertaken to attempt to verify the claimed stressor.  
Additionally, the veteran should be invited to submit buddy 
statements from individuals who know of the claimed stressor 
incident or witnessed such an incident.  (VA's duty to assist 
includes suggesting to the veteran that he write to fellow 
soldiers asking for letters supportive of his PTSD claim.  
See Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).)  

With respect to the veteran's claim for service connection 
for hearing loss, the veteran has contended that he was 
exposed to acoustic trauma during his naval service.  In this 
regard, the veteran has reported that he fired a 44-
millimeter mounted gun while assigned to various ships.  The 
veteran testified that he only fired each ship's gun on one 
occasion during target practice, and that the firing occurred 
only at that time.  The veteran also has alleged acoustic 
trauma due to the noise from operating a diesel crane which 
he reportedly operated once a month.  A review of the 
veteran's service medical records does not establish any 
diagnosis of in-service hearing loss.  However, the absence 
of in-service evidence of hearing loss is not fatal to the 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(nowhere do VA regulations provide that a claimant must 
establish service connection through medical records alone).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

The Board notes that impaired hearing will be considered to 
be a disability for VA service connection purposes when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, and 4000 hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  See 38 C.F.R. § 3.385 (2006).  Post-service 
findings in an August 2004 VA audiogram would appear to 
support that the veteran does have bilateral hearing 
impairment sufficient to meet the criteria of 38 C.F.R. § 
3.385.  Thus, there is objective evidence of record 
indicating that the veteran currently has a bilateral hearing 
loss disability.  

The veteran is competent to provide testimony concerning 
factual matters of which he had first hand knowledge (i.e., 
those events in which he was exposed to noise).  He has not 
testified, as he would be medically incompetent to do, about 
a diagnosis or the etiology of his current hearing loss.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Hence, in light of the veteran's reported history and the 
post-service medical evidence reflective of apparent 
bilateral hearing loss, the Board finds that a VA examination 
and opinion as to whether the veteran's disability is related 
to service, to particularly include consideration of the 
veteran's alleged in-service acoustic trauma, would be 
helpful in resolving the claim on appeal.  Hence, the veteran 
should be scheduled to undergo an appropriate examination.  
See 38 U.S.C.A. § 5103A (West 2002).  

Furthermore, with respect to the claim for nonservice-
connected pension benefits, the Board notes that the 
veteran's claim is inextricably intertwined with those claims 
for service connection currently in appellate status.  In 
this respect, resolution of the veteran's claims for service 
connection could have an effect on the claim for nonservice-
connected pension benefits, with the possibility of 
establishing any necessary schedular rating under the 
regulations.  38 C.F.R. § 4.17 (2006).  The Board also notes 
that VBA's Adjudication Procedure Manual notes that if the 
veteran is ". . . . disabled, as determined by the 
Commissioner of Social Security (Social Security [D]isability 
[I]nsurance or Supplemental Security Income) then he or she 
will be presumed to be permanently and totally disabled for 
pension purposes."  See M21-1, Part VI, Chapter 7 (paragraph 
7.13).  As noted above, the veteran has indicated that he is 
receiving SSI.  

In addition, when the veteran originally filed his 
application (VA Form 21-526) for benefits in February 2002, 
he noted on the application that neither he nor his spouse 
had any net worth or annual income.  Subsequently, the 
veteran is reportedly now in receipt of SSI as well as 
service connected for diabetes mellitus (rated as 20 percent 
disabling).  In a January 2005 treatment note, the veteran 
reported that the total monthly income for himself and his 
wife was $1,000.  In light of the change in the veteran's 
reported income/net worth information since he filed his 
original application for benefits, the veteran should be 
issued the necessary VA form(s) to develop his current 
income/net worth information.  

Finally, if the above records development results in a 
clinical diagnosis for hepatitis C, or laboratory findings 
that would appear to indicate a finding of hepatitis C, an 
examination should be scheduled and the veteran examined, 
preferably, by an infectious diseases specialist, and an 
opinion obtained as to whether the veteran has hepatitis C 
and, if so, whether the disability is likely related to the 
veteran's period of service.  38 U.S.C.A. § 5103A.  In doing 
so, the examiner should undertake a comprehensive review of 
the veteran's medical history, to include an analysis of risk 
factors, such as drug use, sexual contacts, etc.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure that it has fully complied with the 
VCAA.  Hence, in addition to the actions requested above, any 
other development and/or notification action deemed warranted 
by the VCAA should be undertaken prior to adjudicating the 
claims on appeal.  

Accordingly, the claims are REMANDED for the following 
action:

1.  Any available medical records 
pertaining to the veteran's treatment at 
the Topeka VAMC from 1990 through 2001 
should be obtained.  All records and/or 
responses received should be associated 
with the claims file.  In particular, if 
records during the noted period do not 
exist or are unavailable, this fact 
should be documented in the record.  

2.  All records pertaining to the 
veteran's award for disability benefits 
from SSA (apparently awarded in August 
2002), to include the decision itself and 
the medical records relied upon in 
reaching the decision, should be 
obtained.  All records and/or responses 
received should be associated with the 
claims file.  

3.  The veteran should be sent the 
necessary VA form(s) to develop his 
current income/net worth information 
relative to his claim for nonservice-
connected pension benefits.  

4.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to obtain any additional 
pertinent evidence not currently of 
record regarding his claims on appeal.  
The veteran should be invited to submit 
any pertinent evidence in his possession, 
and he should be told of the evidence 
that is his ultimate responsibility to 
submit.  The letter should clearly 
explain to the veteran that he has a full 
one-year period to respond (although the 
claim may be decided within the one-year 
period).  

In the letter, the veteran should also be 
advised that he needs to be more specific 
regarding the date in 1970 in which he 
witnessed a sailor jump overboard while 
the veteran was standing watch onboard 
the USS Hunterdon County.  The veteran 
should be requested to submit a more 
specific date (covering no more than a 
60-day period) in which the incident took 
place.  Whether additional information 
from the veteran is received or not, 
appropriate development should be 
undertaken to attempt to verify the 
claimed stressor through the U.S. Army 
and Joint Services Records Research 
Center, the Naval Historical 
Center/National Archives, or any other 
appropriate facility.  The veteran should 
also be invited to submit statements from 
former service comrades or others that 
establish the occurrence of his alleged 
stressful experience.  

5.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the veteran should 
be scheduled for an examination to 
determine whether he has PTSD due to an 
in-service stressor.  Psychological 
testing to determine whether he in fact 
has PTSD should also be conducted.  The 
examiner should review the claims file 
and specify the stressor(s) to which any 
diagnosis of PTSD is related.  

6.  The veteran should also be scheduled 
for a VA audiological examination.  The 
examiner should review the veteran's 
claims file, to include a copy of this 
remand, prior to the examination.  All 
necessary testing is to be accomplished.  

The examiner should specifically indicate 
whether the veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
a speech recognition score using the 
Maryland CNC Test of less than 94 
percent).  

With respect to any diagnosed hearing 
loss disability, the examiner should 
provide an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
hearing loss is related to the veteran's 
active military service, to include the 
veteran's alleged acoustic trauma/noise 
exposure.  The bases for the opinion 
provided should be explained in detail.  

7.  If the receipt of additional medical 
evidence reveals a diagnosis of hepatitis 
C or laboratory findings that would 
appear to indicate a finding of hepatitis 
C, the veteran should be scheduled for a 
medical examination, preferably by an 
infectious disease specialist.  The 
examiner should review the veteran's 
claims file, to include a copy of this 
remand, prior to the examination.  All 
necessary testing is to be accomplished.  

The examiner should examine the veteran 
and conduct all necessary testing.  The 
examiner should render an opinion as to 
whether the veteran does have hepatitis C 
and, if so, discuss the etiology and the 
onset of the condition.  The examiner 
must list and discuss all documented risk 
factors for the veteran.  He or she 
should rank the documented risk factors 
relative to the probability that any 
confirmed hepatitis C infection is 
etiologically related to the risk factor.  
Specifically, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
any diagnosed hepatitis C is related to 
the veteran's period of active military 
service.  The bases for the opinion 
provided should be explained in detail.  

8.  After undertaking any other 
development deemed appropriate, the 
veteran's claims on appeal should be 
readjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

